Conviction is for carrying on a trade and business injurious to the health of those residing in its vicinity. Punishment was assessed at a fine of ten dollars.
Appellant undertakes to confer jurisdiction upon this court by presenting a purported bond which does not comply in any particular with the requirements of Articles 918 and 919 of Vernon's Code of Criminal Precedure. It is approved only by the clerk of the court, whereas the statute requires that in misdemeanor cases it be approved either by the sheriff or the judge. Furthermore, it has no semblance of meeting the requirements of the form of bond provided in Article 919. The only condition stated in it is that appellant:
"will not carry on the trade, business or occupation of raising hogs at or in the neighborhood of the Partlow settlement in small pens in the City of Liberty, Texas, or any other place in said county in small pens to the detriment of the health of the neighborhood."
The State's motion to dismiss the appeal because no jurisdiction is conferred upon this court by the purported bond must be sustained.
The appeal is accordingly dismissed.
Dismissed.
                          ON REHEARING.                         April 2, 1924.